Citation Nr: 0425577	
Decision Date: 09/17/04    Archive Date: 09/23/04

DOCKET NO.  98-09 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether a July 1989 decision to reduce the rating for a 
service-connected nervous condition from 100 percent to 70 
percent effective October 1, 1989, involved clear and 
unmistakable error (CUE).



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The veteran served on active duty from November 1975 to 
December 1976.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision from 
the New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the claim on appeal. 



FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  By rating decision dated in April 1987, the RO granted an 
increased 100 percent rating effective February 20, 1987.

3.  In May 1989, the veteran underwent a VA examination.

4.  By a rating decision dated in July 1989, the disability 
rating for the veteran's psychiatric disorder was reduced to 
70 percent effective October 1, 1989.

5.  There was no appeal taken with respect to the rating 
reduction within one year and the decision became final.

6.  The veteran has failed to show an outcome-determinative 
error in the July 1989 rating decision reducing the 
disability rating for his psychiatric disorder from 100 
percent to 70 percent.




CONCLUSION OF LAW

The July 1989 decision to reduce the rating for a service-
connected nervous disorder from 100 percent to 70 percent 
effective October 1, 1989, did not involve CUE and is final. 
38 U.S.C.A. §§ 5103(a), 5103A, 5109A (West 2002); 38 C.F.R. 
§§ 3.105, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A VA examination was conducted in February 1987.  It was 
noted that the veteran had a long psychiatric history with 
distortions of reality, such as paranoid delusions, command 
hallucinations, and referential ideation.  He was taking 
several medications for the condition.  A psychiatric 
examination was also conducted.  It was noted that the 
veteran was rehospitalized due to his psychiatric condition 
for four months around December 1985.  The veteran was 
coherent, relevant and rational.  He reported auditory 
hallucinations.  He complained of daily depression and did 
not socialize with people.  He reported suicidal thoughts in 
the past but not in the previous two years.  His memory was 
good and orientation was fair in all three spheres.  The 
veteran's judgment was impaired.  The diagnosis was 
schizophrenia, undifferentiated type.  The veteran's 
incapacity was severe.  The veteran was found to be 
competent.  

An April 1987 rating decision cited the February 1987 VA 
examination and increased the veteran's rating to 100 
percent, effective from February 20, 1987, the date of the VA 
examination.  

A VA examination was conducted in May 1989.  The veteran 
reported that he continued to be paranoid, referential, and 
actively hallucinating.  A psychiatric examination was 
conducted in June 1989.  The veteran stated that he was 
unemployed the last one and a half years due to his 
psychiatric condition.  He had six separate psychiatric 
hospitalizations, the last being a year ago.  He was also 
being treated by a private psychiatrist.  Examination noted 
that the veteran was oriented times three.  Productions were 
coherent and relevant.  Mood was mildly depressed.  The 
veteran stated that he had daily auditory hallucinations.  He 
reported a history of suicidal ideation and attempts in the 
past but denied current suicidal thoughts.  Concentration and 
memory were impaired.  The veteran had a fear of heights.  
There were no other phobias, obsessions, compulsions or panic 
attacks present.  The diagnosis was schizophrenia, paranoid 
type, chronic.  The veteran was found competent for VA 
purposes.  

A July 1989 RO letter notified the veteran of the proposed 
reduction in the veteran's service-connected rating for 
schizophrenia from 100 percent to 70 percent.  The veteran 
did not submit an appeal to the relevant rating action.  
Therefore, the RO decision became final.  See 38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103 (2003).

No communication was received from the veteran until January 
1995, when he again filed a claim for an increased rating for 
his service-connected nervous condition.  A VA examination 
was conducted in March 1995.  An October 1995 rating decision 
granted an increased, 100 percent, rating for the condition 
effective January 1995.  

The veteran alleges CUE in a July 1989 rating decision 
reducing his psychiatric disability rating from 100 percent 
to 70 percent.  For the reasons set forth below, the Board 
concludes that the veteran has failed to meet his burden to 
show that the RO committed CUE in the above-referenced rating 
decision and, as such, the claim is denied.

The veteran contends, in essence, that he was totally 
disabled and unable to work since the early 1980's, and that 
therefore, the medical evidence in 1989 did not support a 
reduction in his disability rating.  

Applicable regulations at the time provide that a disability 
rating may be reduced, when warranted, after 60 days' notice 
to the veteran of the proposed reduction.  38 C.F.R. § 
3.105(e).  Certain restrictions on reductions of disability 
ratings which have been in effect for more than five years 
are not applicable in the veteran's case, as the 100 percent 
rating was in effect for two years.  38 C.F.R. § 3.344.

Under the diagnostic codes then in effect, under Diagnostic 
Code 9204 of the VA's Schedule for Rating Disabilities, 38 
C.F.R. § 4.132, a 100 percent evaluation was warranted for 
undifferentiated schizophrenia with active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.  A 70 percent evaluation was warranted with 
lesser symptomatology such as to produce severe impairment of 
social and industrial adaptability.  A 50 percent evaluation 
was warranted with considerable impairment of social and 
industrial adaptability.  

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 2002).  
For there to be a valid claim of CUE, there must have been an 
error in the prior adjudication of the claim.  Either the 
correct facts, as they were known at the time, were not 
before the adjudicator or the legal provisions in effect at 
the time were improperly applied; a mere difference of 
opinion in the outcome of the adjudication does not provide a 
basis to find VA committed administrative error during the 
adjudication process.  See Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  
The United States Court of Appeals for the Federal Circuit 
has held that the phrase "clear and unmistakable error" in § 
3.105(a) requires that the alleged error be outcome 
determinative, defined as an error that would manifestly 
change the outcome of a prior decision. Bustos v. West, 179 
F.3d 1378, 1380 (Fed. Cir. 1999), cert. denied, 145 L. Ed. 2d 
315, 120 S. Ct. 405 (1999); see also Yates v. West, 213 F.3d 
1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  Moreover, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).  
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  A claim 
of CUE is the kind of error, of fact or of law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.

The Board finds that the rating decision reducing his rating 
was not CUE.  The Board finds that the veteran's 
symptomatology at the time goes to the weight of the evidence 
considered by the RO.  In essence, the veteran now contends 
that the RO failed to properly weigh the evidence.  As noted 
above, the claimant must assert more than a disagreement as 
to how the facts were weighed or evaluated in order to 
support a claim for CUE.

Although the veteran continued to complain of auditory 
hallucinations and associated manifestations during his 1989 
VA examination, it would not have been unreasonable or 
undebatable for the RO to conclude that the veteran had 
improved given that the veteran no longer had suicidal 
ideation, and no other phobias, obsessions, compulsions or 
panic attacks were present.  In addition, the veteran was 
oriented, productions were coherent and relevant, and his 
mood was only mildly depressed.  Moreover, a 70 percent 
disability was assigned for the veteran's schizophrenia; and 
it was not unreasonable for the RO to conclude that the 
veteran more nearly approximated the criteria for a 70 
percent rating.  It is apparent that the RO considered all 
the evidence of record and reduced the veteran's disability 
rating to a level most consistent with his disability.  There 
is no indication that the RO was not aware of the correct 
facts or incorrectly applied the relevant statutory or 
regulatory provisions.  As such, the claim for CUE in the 
July 1989 rating decision must be denied.

The Board notes that subsequent to the July 1989 decision, 
the veteran submitted a letter from his private psychiatrist, 
Harold Lasker, M.D., dated in March 1996, indicating that the 
veteran has been 100 percent disabled and not been able to 
hold a job since 1981, when he first treated the veteran.  In 
addition, at that time, the veteran submitted the statements 
of individuals and family members who noted that the veteran 
has been totally disabled since the early 1980's.  

The Board notes that the RO was put on notice by the 1989 
examination report that the veteran was being treated by a 
private psychiatrist.  However, the RO failed in its duty to 
assist the veteran in obtaining these records.  See 38 
U.S.C.A. § 5107(a) (the VA has a duty to assist the veteran 
in development of facts pertinent to his claim).  In a March 
1996 letter, that private psychiatrist stated that the 
veteran has been totally disabled since 1981.  However, the 
failure on the part of VA to comply with its duty to assist 
veterans with the development of their claims could never 
constitute clear and unmistakable error.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Such a failure creates only 
an incomplete record, not one that is inaccurate.  Caffrey, 6 
Vet. App. at 383.

Finally, the Board notes that while it has considered the 
possible application of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5103A (West 2002), and the 
regulations promulgated with respect thereto, the Veterans 
Claim Court held in Parker v. Principi, 15 Vet. App. 407 
(2002), that the VCAA is not applicable to claims for CUE in 
an RO decision.  See also Livesay v. Principi, 15 Vet. App. 
165 (2001) (VCAA does not apply to motions for CUE).  As the 
regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA.




ORDER

The claim of CUE in the July 1989 decision to reduce the 
rating for a service-connected nervous disorder from 100 
percent to 70 percent effective October 1, 1989, is denied.



	                        
____________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



